DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of application 16/816,629. Claims 1-20 are currently pending.

Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “202” has been used to designate both the facing and the railing (in figure 1A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 112 and 170.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites the limitation "beams" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 18 recites the limitation "beams" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 7, 11-12, and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bocker (US 4550806 A).
	Regarding claim 1, Bocker discloses:
An incline elevator system (figure 1) comprising: 
	a pair of laterally spaced rails (guide rails 2, figure 3), wherein each of the rails extends longitudinally and comprises a head (head, annotated figure 4, below) having an upper bearing surface (top surface of head) and a support web (web, annotated figure 4, below) extending downwardly from the head and comprising inner and outer surfaces, and wherein the head comprises a bottom surface (bottom surface of head) spaced below the upper bearing surface and positioned laterally inwardly from the inner surface of the support web (head is directed laterally inwardly from inner surface of web); 
	a carriage (carriage 4, figure 1) comprising: a laterally extending cross member (support axle 10, figure 3); a pair of longitudinally extending and laterally spaced beams (side plates 11, figure 3) connected to the cross member, each of the beams comprising a restraining member (brake shoes 19, figure 4) extending laterally beneath the bottom surface of the rail in a vertically spaced relationship therewith, wherein each of the restraining members is spaced laterally inwardly from the inner surface of a corresponding one of the rails (see figure 4, brake shoes 19 are laterally inward of inner surface of respective guide rails 2); and at least one roller (rollers 7’, figure 4) rotatably coupled to each of the beams (11) and engaged with the upper bearing surface of one of the rails (2).  

    PNG
    media_image1.png
    146
    274
    media_image1.png
    Greyscale

Figure 4 of Bocker, annotated by Examiner

	Regarding claim 7, Bocker further discloses:
wherein the rails (2) and beams (11) are inclined relative to a horizontal plane (see figure 1).  

	Regarding claim 11, Bocker discloses:
A method of assembling an incline elevator system (figure 1) comprising: 
	installing a pair of rails (2) in a laterally spaced relationship (see figure 3), wherein each of the rails extends longitudinally and comprises a head (head, annotated figure 4) having an upper bearing surface (top of head) and a support web (web, annotated figure 4) extending downwardly from the head and comprising inner and outer surfaces, wherein the head comprises a bottom surface (bottom surface of head) spaced below the upper Page 3 of 6Appl. No. 16/816,629 bearing surface and positioned laterally inwardly from the inner surface of the support web (see figure 4), the rails each having a terminal end (lower left end of rails 2, see figure 1); 
	moving a carriage (carriage 4) longitudinally relative to the terminal end of the rails and engaging the upper bearing surface of the rails with rollers (rollers 7’) while moving a restraining member (brake shoes 19, figure 4) beneath the bottom surface of each of the rails in a vertically spaced relationship therewith (see figure 4, brake shoes 19 are vertically spaced beneath head of rails 2), wherein each of the restraining members is spaced laterally inwardly from the inner surface of a corresponding one of the rails (see figure 4, brake shoes 19 are spaced laterally inwardly relative to inner surface of respective rails 2).  
	Regarding claim 12, Bocker further discloses:
wherein the carriage (carriage 4, figure 1) comprises a laterally extending cross member (support axle 10, figure 3) connected to a pair of longitudinally extending and laterally spaced beams (side plates 11, figure 3), wherein each of the beams includes one of the restraining members (brake shoes 19, figure 4), and wherein the rollers (rollers 7’, figure 4) comprise at least one roller rotatably coupled to each of the beams (11).  
	Regarding claim 17, Bocker further discloses:
wherein the rails (2) and beams (11) are inclined relative to a horizontal plane (see figure 1).  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bocker (US 4550806 A) in view of Keiter (US 3111912 A).
	Regarding claim 2, Bocker teaches:
The incline elevator system of claim 1.
	Bocker does not teach:
wherein each of the beams comprises a top wall overlying the at least one roller and inner and outer side walls extending downwardly from the top wall, wherein the inner wall extends downwardly below the bottom surface of the head, and wherein the restraining member comprises a flange extending laterally outwardly from the inner wall toward the inner surface of the support web.  
	However, Keiter teaches:
A roller assembly for a rail system,
wherein each of the beams (housing 12, figure 2) comprises a top wall (top wall 13, figure 2) overlying the at least one roller (roller 26, figure 2) and inner (side wall 14, figure 1) and outer (side wall 15, figure 1) side walls extending downwardly from the top wall, wherein the inner wall extends downwardly below the bottom surface of the head (see figure 1, side wall 14 extends below head of rail 11), and wherein the restraining member comprises a flange (clamping member 48, figure 2) extending laterally outwardly from the inner wall toward the inner surface of the support web.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to house the rollers of Bocker with a top wall and side walls as taught by Keiter to protect the rollers from accumulating debris that could interfere with smooth operation along the rails. It also would have been obvious to incorporate the inwardly directed flange taught by Keiter to prevent derailment of the carriage.
	Regarding claim 13, Bocker teaches:
The method of claim 12.
	Bocker does not teach:
wherein each of the beams comprises a top wall overlying the at least one roller and inner and outer side walls extending downwardly from the top wall, wherein the inner wall extends downwardly below the bottom surface of the head, and wherein the restraining member comprises a flange extending laterally outwardly from the inner wall toward the inner surface of the support web.  
	However, Keiter teaches:
A roller assembly for a rail system,
wherein each of the beams (housing 12, figure 2) comprises a top wall (top wall 13, figure 2) overlying the at least one roller (roller 26, figure 2) and inner (side wall 14, figure 1) and outer (side wall 15, figure 1) side walls extending downwardly from the top wall, wherein the inner wall extends downwardly below the bottom surface of the head (see figure 1, side wall 14 extends below head of rail 11), and wherein the restraining member comprises a flange (clamping member 48, figure 2) extending laterally outwardly from the inner wall toward the inner surface of the support web.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to house the rollers of Bocker with a top wall and side walls as taught by Keiter to protect the rollers from accumulating debris that could interfere with smooth operation along the rails. It also would have been obvious to incorporate the inwardly directed flange taught by Keiter to prevent derailment of the carriage.

	Claims 3-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bocker (US 4550806 A) in view of Scholz (DE 202010011174 U1).
	Regarding claim 3, Bocker teaches:
The incline elevator system of claim 1.
	Bocker does not teach:
further comprising a plurality of laterally extending spreaders extending between and connected to the inner surface of the support webs.  
	However, Scholz teaches:
An incline elevator system,
further comprising a plurality of laterally extending spreaders (foundation bridges 4, figure 3) extending between and connected to the inner surface of the support webs (via component 7, figure 5, in the combination of Bocker and Scholz the foundation bridges of Scholz would connect to the inner surface of the web of Bocker).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate spreaders as taught by Scholz with the inclined lift system of Bocker to increase stability and to reduce the risk of twisting of the guide rails during operation.
	Regarding claim 4, Scholz further teaches:
further comprising a plurality of stanchions (drill foundations 2.1, figure 5) coupled to the plurality of spreaders, wherein the stanchions are configured to be anchored in the ground (see figure 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate stanchions as taught by Scholz with the incline lift system of Bocker to support greater loads on the lift.
	Regarding claim 5, Scholz further teaches:
wherein the plurality of stanchions comprises at least a pair of stanchions (left and right drill foundations 2.1 as shown in figure 5) coupled to each of the spreaders (4).  
	Regarding claim 6, Scholz further teaches:
wherein the spreaders (4) are connected to each of the stanchions (2.1) with one or more U-brackets (connecting brackets 6, figure 5).  
	
	Regarding claim 14, Bocker teaches:
The method of claim 11.
	Bocker does not teach:
further comprising a plurality of laterally extending spreaders extending between and connected to the inner surface of the support webs.  
	However, Scholz teaches:
An incline elevator system,
further comprising a plurality of laterally extending spreaders (foundation bridges 4, figure 3) extending between and connected to the inner surface of the support webs (via component 7, figure 5, in the combination of Bocker and Scholz the foundation bridges of Scholz would connect to the inner surface of the web of Bocker).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate spreaders as taught by Scholz with the inclined lift system of Bocker to increase stability and to reduce the risk of twisting of the guide rails during operation.
	Regarding claim 15, Scholz further teaches:
wherein the plurality of stanchions comprises driving a plurality of stanchions (left and right drill foundations 2.1 as shown in figure 5) into the ground  and coupling the plurality of spreaders (4) to the plurality of stanchions (2.1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate stanchions as taught by Scholz with the incline lift system of Bocker to support greater loads on the lift.
	Regarding claim 16, Scholz further teaches:
wherein coupling the plurality of spreaders (4) comprises connecting each of the spreaders to each of the stanchions (2.1) with a U-bracket (connecting brackets 6, figure 5).  

	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bocker (US 4550806 A) in view of Theis (US 5142991 A).
	Regarding claim 8, Bocker teaches:
The incline elevator system of claim 7, 
	Bocker does not explicitly teach:
further comprising a carriage body coupled to at least one of the cross member and beams wherein the carriage body comprises a horizontal seating surface.  
	However, Theis teaches:
An incline elevator system with a carriage body (trolley 11, figure 1), and
wherein the carriage body comprises a horizontal seating surface (horizontal part of seat 20, figure 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have horizontal seating as taught by Theis in the incline elevator system of Bocker for comfort of passengers during travel. 
	Regarding claim 18, Bocker teaches:
The method of claim 17.
	Bocker does not explicitly teach:
further comprising supporting a carriage body with the at least one of the cross member and beams wherein the carriage body comprises a horizontal seating surface.  
	However, Theis teaches:
An incline elevator system with a carriage body (trolley 11, figure 1), and
wherein the carriage body comprises a horizontal seating surface (horizontal part of seat 20, figure 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have horizontal seating as taught by Theis in the incline elevator system of Bocker for comfort of passengers during travel.

	Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bocker (US 4550806 A) in view of Jacobs, Jr. et al. (US 3760740 A).
	Regarding claim 9, Bocker teaches:
The incline elevator system of claim 1.
	Bocker does not explicitly teach:
wherein the head comprises an upper web, an inner side wall extending downwardly from the upper web and a flange extending outwardly from the inner side wall and defining the bottom surface.  
	However, Jacobs, Jr. et al. teach:
A transportation rail system with a head and web,
wherein the head comprises an upper web (upper guide running surface 431, figure 17B), an inner side wall (running surface 430, figure 17B) extending downwardly from the upper web and a flange (auxiliary horizontal running surface 432, figure 17B) extending outwardly (away from the lateral center of the track system) from the inner side wall (430) and defining the bottom surface.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the head of the guide rail of the incline elevator system of Bocker as taught by Jacobs, Jr. et al. to maintain the strength of the running surface and prevent warping of the head. The bent rail provides more structure to support greater loads and the flange prevents the inner side wall from warping.
	Regarding claim 10, Jacobs, Jr, et al. further teach:
wherein the inner side wall (430) of the head is spaced laterally inwardly from the inner surface of the support web (vertical surface at center of rail, see figure 17B), and wherein the upper web (431) and the flange (432) define a space therebetween (see space between 431 and 432 in figure 17B).  
	Regarding claim 19, Bocker teaches:
The method of claim 11.
	Bocker does not explicitly teach:
wherein the head comprises an upper web, an inner side wall extending downwardly from the upper web and a flange extending outwardly from the inner side wall and defining the bottom surface.  
	However, Jacobs, Jr. et al. teach:
A transportation rail system with a head and web,
wherein the head comprises an upper web (upper guide running surface 431, figure 17B), an inner side wall (running surface 430, figure 17B) extending downwardly from the upper web and a flange (auxiliary horizontal running surface 432, figure 17B) extending outwardly (away from the lateral center of the track system) from the inner side wall (430) and defining the bottom surface.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the head of the guide rail of the incline elevator system of Bocker as taught by Jacobs, Jr. et al. to maintain the strength of the running surface and prevent warping of the head. The bent rail provides more structure to support greater loads and the flange prevents the inner side wall from warping.
	Regarding claim 20, Jacobs, Jr, et al. further teach:
wherein the inner side wall (430) of the head is spaced laterally inwardly from the inner surface of the support web (vertical surface at center of rail, see figure 17B), and wherein the upper web (431) and the flange (432) define a space therebetween (see space between 431 and 432 in figure 17B).  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO-2009059362-A1 is cited to show roller structure for a carriage on rails. US-3565216-A is cited to show a cable driven incline lift system. US-3606839-A, US-4546854-A, US-5476156-A, and US-4909153-A show rail and carriage structures for inclined elevators. US-9038780-B2 is cited to show an incline elevator system with stanchions and rail/carriage structure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654